           Case 1:03-md-01570-GBD-SN Document 4977 Filed 08/23/19 Page 1 of 1


    ANDERSON KILL P.C.
                                                                                Attorneys and Counselors at Law
    1251 AVENUE OF THE AMERICAS  NEW YORK, NY 10020
    TELEPHONE: 212-278-1000  FAX: 212-278-1733
    www.andersonkill.com
                                                                                              Jerry S. Goldman, Esq.
                                                                                         Jgoldman@andersonkill.com
                                                                                                       212-278-1569

    Via ECF and Hand Delivery                                                                August 22, 2019

   The Honorable Sarah Netburn
   Thurgood Marshall United States Courthouse
   40 Foley Square, Room 430
   New York, NY 10007

             Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN);
                       Aamoth et al. v. Islamic Republic of Iran, No. 1:18-cv-12276 (GBD) (SN);
                       Hemenway et al. v. Islamic Republic of Iran, No. 1:18-cv-12277 (GBD) (SN);
                       Moody-Theinert et al. v. Islamic Republic of Iran (1:18-CV-11876) (GBD) (SN);
                       Rivelli et al. v. Islamic Republic of Iran, No. 1:18-cv-11878 (GBD) (SN)

    Dear Judge Netburn:

                   Enclosed are courtesy copies for chambers of the Motions for Partial Final
    Judgment, filed by the Aamoth, Hemenway, Moody-Theinert, and Rivelli Plaintiffs.

                       We thank the Court for its attention to these matters.

                                                             Respectfully submitted,

                                                             /s/ Jerry S. Goldman
                                                             Jerry S. Goldman, Esq.
                                                             Anderson Kill P.C.
                                                             1251 Avenue of the Americas
                                                             New York, NY 10020-1182
                                                             Telephone: 212-278-1000
                                                             Email: jgoldman@andersonkill.com

                                                             Attorney for the Plaintiffs

    cc:      The Honorable George B. Daniels
             Daniel Patrick Moynihan U.S. Courthouse
             500 Pearl Street
             New York, NY 10007

             All counsel via ECF


New York, NY  Los Angeles, CA  Stamford, CT  Washington, DC  Newark, NJ  Philadelphia, PA

    docs-100193811.1
